Order unanimously reversed on the law, motion denied and matter remitted to Onondaga County Court for further proceedings on the indictment. Memorandum: County Court erred in suppressing statements made by defendant concerning the Milo homicide. Defendant was not actually represented on a pending charge or on the charge for which he was being held in custody when questioned on the unrelated homicide charge. The mere assignment of counsel does not constitute actual representation (People v Robert C. W., 214 AD2d, 1016). Assigned counsel had not yet acted with respect to representation of defendant on the pending charge, and thus, had not entered the proceedings at the time defendant made the statements (see, People v Stanko, 199 AD2d 992, lv denied 83 NY2d 810). (Appeal from Order of Onondaga County Court, McCarthy, J.—Suppress Evidence.) Present—Denman, P. J., Fallon, Wesley, Doerr and Balio, JJ.